Citation Nr: 0935340	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-13 325	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 
percent for the Veteran's post-traumatic stress disorder 
(PTSD). 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had periods of active service from October 1980 
to January 1981 and from February 2003 to August 2004. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

In July 2009 the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding is of record.

The portion of the case pertaining to the Veteran's claim for 
entitlement to a TDIU is REMANDED to the RO by way of the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran should further action be required. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms primarily include sleep 
disturbance, nightmares, flashbacks, intrusive thoughts, 
hypervigilance, anxiety, depression, social isolation, anger, 
irritability, concentration difficulties, occasional 
suicidal/homicidal thoughts and occupational and social 
impairment with deficiencies in most areas.
2.  Total social and industrial impairment due to the PTSD is 
not shown.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria 
for a 70 percent rating, but not more, for PTSD are met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 34.7, 4.130, 
Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated in June 2007, 
October 2007, and May 2008.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
a discussion of the merits of the Veteran's appeal.

The Veteran essentially contends that the evaluation he has 
received for his post-traumatic stress disorder (PTSD) does 
not accurately reflect the severity of that condition.  
Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required by that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran initially claimed entitlement to service 
connection for PTSD in April 2005, shortly after being 
released from active service.  An August 2005 rating decision 
granted service connected and assigned a 30 percent rating 
effective from August 12, 2004, the day following the 
Veteran's release from active service.  The Veteran filed for 
an increased rating in November 2005, but February 2006 and 
March 2006 rating decisions continued that 30 percent rating.  
Thereafter, in March 2006 the Veteran submitted a Notice of 
Disagreement (NOD).  A Statement of the Case (SOC) was issued 
in January 2007 and the Veteran filed his Substantive Appeal 
(VA Form 9) in April 2007.  

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions or recent events). 

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 
	
A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered, but is not 
determinative in and of itself, of the percentage rating to 
be assigned.  VAOPGCPREC 10-95. 

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., avoiding friends, 
neglecting family, inability to work).

A GAF score of 41 to 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job, etc.). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). 

The evidence of record in this case includes VA treatment 
records, private treatment records, VA examination reports, 
written statements from the Veteran and a transcript from a 
hearing before the undersigned Veterans Law Judge.

VA treatment records reflect that the Veteran has nightmares, 
flashbacks and hypervigilance.  He also reports feeling 
irritable and jittery at times.  Sleep is fragmented and 
difficult and the Veteran's appetite is erratic.  Auditory 
hallucinations were noted, as was major depression and 
significant problems with memory.  GAF scores range from 45 
to 65. 

A November 2008 VA examination report indicates that the 
Veteran has severe depression and a history of violence.  The 
examiner further recorded that the Veteran is socially 
isolated and avoidant and that he has an anxious mood and a 
flattened affect.  The Veteran was oriented to person, place 
and time, but significant sleep impairment, auditory 
hallucinations, frequent panic attacks, homicidal and 
suicidal thoughts and obsessive/ritualistic behavior were 
noted.  Recent hospitalization for depression and auditory 
hallucinations was also noted.  The examiner determined that 
the Veteran's PTSD was moderate to severe with lethargy, 
memory disturbances, suicidal thoughts and irritability.  The 
Veteran's GAF score was given as 52.  

In written statements the Veteran reports that his PTSD keeps 
him from functioning on a daily basis.  He states that he 
requires constant reminders of where he is supposed to be and 
what he is supposed to do.  He misses appointments and 
assignments because of his forgetting dates and times.  He 
panics in crowds and can no longer attend church or his 
children's sporting events.  He also report going from calm 
to aggressive over minor disputes.  Even though the Veteran 
is in school, he reports significant problems with his short 
term memory and has difficulty with his classes.  

Testimony presented during the Veteran's July 2009 hearing 
before the undersigned Veteran's Law Judge reinforces the 
assertions made by the Veteran and various examiners.  Social 
isolation and avoidance, frequent panic attacks, suicidal and 
homicidal ideation, obsessive behaviors, auditory 
hallucinations, impaired memory and thinking and difficulty 
sleeping were noted, as were hypervigilance and an 
exaggerated startle response. 

The Board also notes that the Veteran submitted treatment 
records from the Nashville Vet Center indicating that he was 
seeing a social worker there on a regular basis.  That social 
worker indicated that despite his best efforts, the Veteran's 
condition had continued to generate considerable impairment 
in his ability to function in a work setting.  Significant 
problems with memory were noted as well as problems with 
anger management and handling finances.  The social worker 
noted that the Veteran's daily function was significantly 
impaired, especially in areas of mood, anxiety attacks and 
sleep disturbance.  He also noted that these symptoms would 
constitute a considerable impediment to any sort of 
employment.

Based on review of the evidence outlined above, the Board 
finds the evidence indicates that the veteran exhibits such 
severe social and industrial impairment in so many areas that 
an assignment of a 70 percent evaluation is warranted.  
Examiners have described the Veteran's PTSD as moderate to 
severe.  

The record, however, does not show total social or industrial 
impairment, and the Board has determined that the Veteran's 
PTSD does not warrant a 100 percent rating.  

In sum, while the Veteran is not shown to be totally 
incapacitated from a social and industrial standpoint because 
of his PTSD symptomatology, the Board finds that the 
Veteran's symptoms are reasonably indicative of severe 
impairment, thus warranting an assignment of a 70 percent 
disability rating. 


ORDER

Entitlement to a disability rating of 70 percent, but not 
more, for the Veteran's service-connected PTSD is granted.





REMAND

In light of the allowance above and the recent case of Rice 
v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009) (per 
curiam), and to give the Veteran every consideration with 
respect to his claim, it is the Board's opinion that further 
development is necessary with regard to TDIU.  This case is 
therefore being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  

Accordingly, this case is REMANDED for the following action:

The RO/AMC should adjudicate the issue of 
entitlement to a TDIU.  In doing so, the 
RO/AMC should ensure that notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is provided to the Veteran and 
that there is sufficient evidence of 
record to decide the claim.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable at this time.  The 
Veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with 
his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the Veteran until he is 
notified.


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


